Dykman, J.
This is an appeal from the conviction of the defendant in the court of Sessions in the city of Brooklyn, of assault in the third degree, and also from the order dated December 30, 1891, affirming such conviction of the appeal to the court of sessions of Kings county, and from the affirmance of such conviction on such appeal, and from the conviction of the defendant in the court of special sessions in the city of Brooklyn of assault in the third degree, and also from the order dated December, 1891, affirming such conviction on the appeal to the court of sessions in Kings county, and from the affirmance on such appeals. All these appeals are destitute of merit. The testimony taken upon the trial rendered it entirely plain that the defendant was guilty of the offense charged, and the conviction and all the orders should be affirmed.